     Case 3:20-cv-00203-MMD-WGC Document 6 Filed 06/04/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     CHRISTIAN ANTHONY RODRIGUEZ,                      Case No. 3:20-cv-00203-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8

9     GETTERE, et al.,

10                             Respondents.

11

12          On May 4, 2020, this Court directed pro se 28 U.S.C. § 2254 habeas corpus

13   Petitioner Christian Anthony Rodriguez to either submit a fully completed application to

14   proceed in forma pauperis or pay the filing fee within 30 days. (ECF No. 3.) Rodriguez has

15   filed two duplicate motions for extension of time to comply with this Court’s order. (ECF

16   Nos. 4, 5). The Court finds that good cause exists to grant the extension of time.

17          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 4) is

18   granted. Petitioner must submit either the $5.00 filing fee or a fully completed application

19   to proceed in forma pauperis within 30 days of the date of this order.

20          It is further ordered that failure to do so may result in the dismissal of this action

21   without prejudice.

22          It is further ordered that Petitioner’s duplicate motion for extension of time (ECF No.

23   5) is denied as moot.

24          DATED THIS 4th day of June 2020.

25

26
                                                 MIRANDA M. DU
27                                               CHIEF UNITED STATES DISTRICT JUDGE

28
